Citation Nr: 1400069	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-44 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of head injury with subjective complaints of headaches, dizziness, and insomnia.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1983 to June 1985.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the RO that, in pertinent part, denied a disability rating in excess of 10 percent for service-connected residuals of head injury.  The Veteran timely appealed.

In October 2011, the Veteran testified during a hearing before RO personnel.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased evaluation includes a claim for TDIU where the Veteran claims that her service-connected disabilities prevent her from working.  In this case, the Board notes that the Veteran has put forth statements indicating that she believes her service-connected residuals of head injury render her unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

A March 2012 rating decision granted service connection and assigned a 30 percent disability rating for the Veteran's post-traumatic stress disorder (PTSD), effective October 30, 2009-the date on which VA had received the Veteran's claim.  In an April 2012 letter, the RO notified the Veteran and her representative that the assignment of a compensable evaluation favorably resolved the issue on appeal, and that no further action will be taken.  Neither the Veteran nor her representative subsequently expressed any disagreement with the RO's conclusion in this regard.  Therefore, the Board agrees with the RO that this award represents a full grant of the benefit sought, and the issue is no longer on appeal.

In November 2013, the Veteran withdrew her prior request for a Board hearing, in writing.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of her Virtual VA file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU benefits is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Throughout the rating period, residuals of head injury with subjective complaints of headaches, dizziness, and insomnia have been manifested by facets of cognitive impairment-including decreased executive functioning, impaired judgment, and subjective symptoms interfering with instrumental activities of daily living-of no more than moderate in severity; traumatic brain injury residuals rated as a "3" or higher in one or more facets are not shown.


CONCLUSION OF LAW

Throughout the rating period, the criteria for a 40 percent disability rating, but no higher, for residuals of head injury with subjective complaints of headaches, dizziness, and insomnia have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8045 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through a December 2009 letter, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.  

In the December 2009 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim decided on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer who chairs a VA hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, the hearing officer sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  It was suggested that any evidence tending to show a worsening in severity of current symptoms would be helpful in substantiating the claim for an increased rating.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013).

In this case, the Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  She is also competent to report symptoms of headache pain, dizziness, and insomnia.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe her symptoms and their effects on employment and daily activities.

Service connection has been established for residuals of head injury with subjective complaints of headaches, dizziness, and insomnia.  The RO has evaluated the Veteran's disability as 10 percent disabling under former Diagnostic Code 8045, which contemplates brain disease due to trauma.

Rating Criteria

Diagnostic Code 8045 provides evaluation for three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning:  Cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."
 
Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

Evaluate cognitive impairment and subjective symptoms:  The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A Veteran whose residuals of a traumatic brain injury are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

In this case, the Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

Factual Background

Historically, the Veteran was involved in a motor vehicle accident during active service in July 1984, and sustained a blow to her forehead.  She reported dizziness and blackouts occasionally, as well as headaches.  The Veteran was treated conservatively at the time, and continued experiencing symptoms.  She has no history of fracture.  Chronic headaches were diagnosed in March 1988.  Vocational rehabilitation was considered infeasible in September 1989 due to the "serious and in some cases severe nature" of the Veteran's medical problems.  Records show that a computed tomography cranial scan (noncontrasted) in August 1997 was interpreted as normal, and the examiner was unable to conclude if the Veteran had epilepsy.  In November 2002, a VA psychologist opined that the Veteran's somewhat limited cognitive abilities would likely restrict both educational and vocational options.

The report of a February 2007 VA neurological examination includes a diagnosis of post-traumatic headaches, and indicates that the Veteran's psychiatric disabilities markedly interfered with neurological examination.
  
The report of a March 2008 VA neurological examination includes a diagnosis of traumatic brain disease.  The Veteran at that time reported migraine headaches occurring weekly, with less than half prostrating and lasting longer than two days.  Continuous medication was required.

The Veteran initiated a claim for an increased rating in October 2009.

VA records show emergency treatment for chronic headaches in October 2009.  At the time the Veteran reported running out of pain medication early because she had taken two at a time, and reported that there was nothing new or unusual about the headache she was experiencing.  She reported having the same exact headache every single day.  Records show an exacerbation of traumatic brain injury symptoms in November 2009-including anxiety, personality changes, and executive function deficits.

During a February 2010 VA traumatic brain injury examination, the Veteran reported headaches, dizziness, and insomnia.  The Veteran reported having headaches "all day every day;" and that the level of severity was usually 10/10, but with medication 8/10.  The examiner noted that the headaches were likely migraine-type headaches.

The Veteran also reported dizziness or vertigo at least four times daily, mostly in the mornings; and that she had problems with her balance.  She reported sleep disturbance and nightmares of being underwater, which woke her frequently; and that she slept about two-and-one-half hours.  The February 2010 examiner noted that the Veteran is a Hurricane Katrina survivor.

The Veteran also reported severe fatigue and treatment for psychiatric symptoms, and reported severe memory impairment.  She reported hearing loss and hypersensitivity to bright light, as well as vision problems.  

Following examination, the February 2010 examiner concluded that there were "no physical findings" of autonomic nervous system impairment, gait abnormalities, imbalance or tremors, muscle atrophy or loss of muscle tone, spasticity or rigidity, fasciculations, cranial nerve dysfunction, hearing problems, endocrine dysfunction, skin breakdown, or vision problems. 

The February 2010 examiner also indicated that the Veteran had complained of headaches and dizziness even before her mild traumatic brain injury in 1984, and had reported a few months after that her headaches had improved.  The examiner opined that the Veteran's current headaches, which are constant and severe, are unrelated to the mild traumatic brain injury in 1984.  The examiner opined that the Veteran's extreme level of functional impairment is more consistent with her many psychiatric diagnoses and multiple traumas and years of poly substance abuse, versus her mild traumatic brain injury in 1984.

Another VA examiner in February 2010 noted that current symptoms included cognitive problems-such as decreased attention and difficulty with executive functions (speed of information processing, goal setting, planning, organizing, prioritizing, self-monitoring, problem-solving, judgment, decision-making, spontaneity, and flexibility in changing actions when they are not productive).

Regarding sensory changes, the Veteran reported that the left side of her head was numb at times.  She also reported blurry vision, and that she needed new glasses.  Tinnitus was reported, but no details were provided.  The Veteran indicated that her sense of taste was not good, and that she only wanted to eat chocolate and sweets.  She reported no seizures, and indicated that she was hypersensitive to bright light.

The examiner noted that the Veteran was residing in a domiciliary program for homeless Veterans; and received programming that included skills classes, group therapy, psychoeducation, addiction group activities, and psychiatric management.  The examiner added that the Veteran was unable to work for years secondary to her psychiatric symptoms and substance abuse.  Records show that the Veteran also underwent cognitive assessment screening, but that test results were not considered valid due to the interference of her psychiatric symptoms.  The Veteran was unable to sustain sufficient effort or attention to a brief screening test, and she talked throughout the assessment.  Functional impairment was evident, and most likely associated with her psychiatric disability and history of substance abuse rather than what appeared to be a mild traumatic brain injury in 1984.

In January 2011, a VA physician clarified that the Veteran's PTSD resulted directly from events that occurred during active service; and that the stress of Hurricane Katrina only had worsened her PTSD.  The VA physician also clarified that the Veteran has a past history of alcohol and cocaine dependence, but each is in long-term remission.

In October 2011, the Veteran testified that she always has headaches and that she cannot sleep; that she has problems with executive functioning, and has to arrange things at home in a certain way; and that taking medications is overwhelming for her, due to memory loss.

The Veteran underwent a VA neurological examination in November 2011.  She gave a rambling history and was unclear of the details of her original injury.  She did report being in a motor vehicle accident in 1984 with loss of consciousness or alteration of consciousness for an unspecified period of time.  The Veteran also reported complaints of emotional problems since active service, with the most pressing being insomnia.  She experienced four-to-five headache episodes daily, and pain was described as in the frontal and occipital areas.  Her other complaints included some paranoid ideation, frequent dizziness in addition to headaches, and some traumatic recollection of experiences during Hurricane Katrina and suffering some nightmares.  

Following examination, the November 2011 examiner diagnosed history of mild concussive injury; and opined that the Veteran's current headaches are less likely as not caused by or a result of the injury from the 1984 motor vehicle accident.  In support of the opinion, the examiner reasoned that there is a long time interval from the present to the stated original injury, and the medical evidence during follow-up examinations did not document head injury with loss of consciousness.

Another VA examiner in November 2011 found that the Veteran had a traumatic brain injury, diagnosed in 1985; and that there was objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.  The examiner added that the Veteran's significant problems with sustained attention and concentration made it impossible to complete objective assessment of cognitive functioning.  The examiner also opined that the Veteran's severe disturbance of attention is most likely secondary to her psychiatric diagnosis.  Her judgment was moderately impaired, and social interaction was frequently inappropriate.  Motor activity and visual spatial orientation were normal.  The examiner found three or more subjective symptoms that moderately interfered with work or instrumental activities of daily living-including social isolation, lack of trust, insomnia, and headaches.  No neurobehavioral effects were noted.  Comprehension or expression of either spoken language or written language was only occasionally impaired.

Lastly, the November 2011 examiner opined that the Veteran's residual conditions attributable to a traumatic brain injury did not impact her ability to work.  In support of the opinion, the examiner found that the Veteran's functional difficulties were more likely associated with her psychiatric disability and history of substance abuse; and that her symptoms and complaints were in excess of what would be expected from a mild traumatic brain injury that occurred more than 25 years ago.

The report of a December 2011 VA PTSD examination includes diagnoses of a psychotic disorder, not otherwise specified; and PTSD.  The examiner found occupational and social impairment with deficiencies in most areas-such as work, school, family relations, judgment, thinking, and mood.  The examiner attributed symptoms of paranoid ideations and disorganized thinking to the psychotic disorder; and attributed symptoms of re-experiencing, avoidance, and hyperarousal to PTSD.  No portion of the level of occupational and social impairment was attributable to traumatic brain injury.

The December 2011 examiner also opined that there is no evidence that current symptoms of PTSD or any other psychiatric disorder are related to the motor vehicle accident or the residual brain injury.  Rather, the examiner found it at least as likely as not that the Veteran has PTSD due to sexual trauma incurred during active service.


Analysis

In a case such as this, in which, given the nature of the symptoms, there is likely to be some overlap.  A December 2011 examiner found it was possible to separate symptoms and effects of the Veteran's PTSD from her psychotic disorder.  A February 2010 examiner found that the Veteran likely had migraine-type headaches; and that her current headaches were constant and severe, and unrelated to the mild traumatic brain injury in 1984.  Where no delineating of symptoms is apparent, the Board has given the Veteran the benefit of the doubt and attributed her symptoms to the service-connected residuals of head injury with subjective complaints of headaches, dizziness, and insomnia.  See, e.g., Mittleider v. West, 11 Vet. App. 181, 183 (1998).

The Board notes that service connection already has been established for the Veteran's PTSD; and that evaluating the same manifestations under a separate diagnosis would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14 (2013).  With regard to symptoms of memory loss, decreased attention, and concentration problems, such emotional/behavioral dysfunction is contemplated in the rating criteria for PTSD.

With regard to executive function, examiners have noted difficulty completing a cognitive assessment due to the Veteran's psychiatric disorder.  Nevertheless, functional impairment was evident.  In this regard, a level of severity of "1" is warranted for difficulty with executive functions, but without objective evidence on testing. 

Examiners also have noted the Veteran's judgment as moderately impaired.  In this regard, a level of severity of "2" is warranted based on evidence demonstrating the Veteran's difficulties in understanding the consequences of choices and making a reasonable decision.

With regard to social interaction and orientation, these facets have been attributed by examiners to the Veteran's PTSD and psychotic disorder, as demonstrated by evidence of her avoidance and disorganized thinking.

Examiners also have noted the Veteran's motor activity and visual spatial orientation as normal.  In this regard, a level of severity of "0" is warranted based on evidence of normal findings.

The November 2011 examiner found three or more subjective symptoms that moderately interfered with work or instrumental activities of daily living.  In this regard, a level of severity of "2" is warranted based on evidence of lack of trust, insomnia, and headaches.  No neurobehavioral effects were noted.

The November 2011 examiner found that the Veteran's comprehension or expression of either spoken language or written language was only occasionally impaired.  In this regard, a level of severity of "1" is warranted based on the Veteran's ability to communicate.

The evaluation assigned for cognitive impairment and other residuals of traumatic brain injury not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one disability evaluation is assigned for all the applicable facets.  In this case, the overall evidence warrants a 40 percent evaluation based upon the highest severity level of "2," which was provided for the following facets:  judgment, and subjective symptoms that moderately interfere with work or instrumental activities of daily living.

A disability rating in excess of 40 percent for residuals of head injury with subjective complaints of headaches, dizziness, and insomnia is not warranted.  There is no evidence of physical dysfunction; and the Veteran's emotional and behavioral dysfunction has been separately evaluated.  Moreover, the Veteran's PTSD and a psychotic disorder not otherwise specified, as well as migraine headaches, have not been attributed to the service-connected residuals of head injury.
 
In assessing the severity of the Veteran's residuals of head injury with subjective complaints of headaches, dizziness, and insomnia, the Board has considered the Veteran's assertions regarding her symptoms, which she is certainly competent to provide.  See, e.g., Layno, 6 Vet. App. at 470 and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria to support a disability rating in excess of 40 percent require medical evidence within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, lay assertions are not more persuasive than objective medical findings which, as indicated above, support no more than a 40 percent disability rating throughout the rating period.

Hence, the Board has no discretion in this matter and must predicate its determination based on the evidence of record.  See, cf. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the neuropsychiatric results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected residuals of head injury with subjective complaints of headaches, dizziness, and insomnia is adequate in this case.  The Veteran's cognitive impairment and other residuals of traumatic brain injury not otherwise classified, and the severity thereof, are contemplated by the schedular criteria.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the foregoing reasons, a 40 percent, but no higher, evaluation is warranted for the Veteran's residuals of head injury with subjective complaints of headaches, dizziness, and insomnia.


ORDER

A 40 percent disability rating for residuals of head injury with subjective complaints of headaches, dizziness, and insomnia is allowed, subject to the regulations governing the award of monetary benefits.


REMAND

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, the Veteran's claim for an increased disability rating for residuals of head injury with subjective complaints of headaches, dizziness, and insomnia includes consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.  Service connection has been established for residuals of head injury with subjective complaints of headaches, dizziness, and insomnia-now rated as 40 percent disabling; and for PTSD, rated as 30 percent disabling.  The combined disability rating is 58 percent.

Where the percentage requirements for TDIU benefits under 38 C.F.R. § 4.16(a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.

In awarding a TDIU, consideration is given to the Veteran's background, including her employment and educational history.  Records show that the Veteran no longer maintains employment.  She reportedly has some prior work experience as a home health care aide, in computer entry, and as a medical receptionist.  She last worked in 1995.  Records show that she graduated from high school and has completed nearly two years of college level courses.

The Board notes that the RO denied the Veteran's claim for TDIU benefits in July 2003.  Since then, as shown above, an increased rating has been awarded; and service connection has been established for PTSD.
 
VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities has on her ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

In this case, there is no opinion of record regarding the Veteran's ability to obtain or maintain any gainful employment that takes into account solely her service-connected disabilities.

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file. 

The examiner(s) should interview the Veteran as to her employment and education history.  The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected residuals of head injury with subjective complaints of headaches, dizziness, and insomnia; and service-connected PTSD, preclude employment consistent with the Veteran's education and occupational experience, without taking into account her age or any nonservice-connected disability.  The examiner(s) should set forth a rationale for the conclusions reached.

2.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and her representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


